Opinion issued May 10, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00989-CV



MONA LISA DE LA PENA, Appellant

V.

HEALTH SOUTH CORPORATION, Appellee



On Appeal from the 190th District Court
Harris County, Texas
Trial Court Cause No. 2006-10170



MEMORANDUM OPINION	Appellant Mona Lisa De La Pena has neither established indigence, nor paid
all the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207, 51.941(a), 101.041 (Vernon 2006) (listing fees in court
of appeals); Fees Civ. Cases B(1), (3) (listing fees in court of appeals).  After being
notified that this appeal was subject to dismissal, appellant Mona Lisa De La Pena did
not adequately respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c)
(allowing involuntary dismissal of case).
	The appeal is dismissed for nonpayment of all required fees.  All pending
motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Keyes and Higley.